DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on January 19, 2021.  Claims 1 and 3 are amended.  Claims 1, 3, 4, and 6 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chenn (U.S. Publication No.: 2017/0034319), and further in view of Shaw (U.S. Publication No.: 2003/0094183).
Regarding claim 6:
(FIGS. 1-14), the method comprising: coupling a handheld device (“cellphone” (20), [0034, 0043]) to a cavity, the cavity ((15), [0034, 0035]) defined by a base and opposing first and second sides (indicated below) and first and second sidewalls extending from the base at respective ones of the first and second sides (shown below, first sidewall hidden from FIG. 2’s view); coupling a camera ((13), [0034]) to a camera mount, the camera mount located at a distal end of a mast without a hinge joint the mast extending from a third side of the cavity (indicated below), wherein coupling the camera to the camera mount includes fastening the camera to the camera mount using a fastener (“ball joint” (39), [0038, 0039]); and imaging while a user uses the handheld device (FIGS. 8-9).

    PNG
    media_image1.png
    456
    418
    media_image1.png
    Greyscale
                   
    PNG
    media_image2.png
    430
    282
    media_image2.png
    Greyscale

	Chenn does not specifically disclose imaging the handheld device.
	Shaw teaches a double ball joint (“first double ball joint” (54)).
	Since Chenn already discloses the fastener being a ball joint, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Shaw’s with the method taught by Chenn for the purpose of enabling a much greater degree of rotation and photographing angles (e.g., to also include what shoes the user is wearing for an outfit selfie or for an easier shot of the view right above without having have to tilt the entire housing (11) of Chenn’s, since it would make viewing of the cellphone (20) display more difficult) than what would have been provided by a single ball joint as shown in FIGS. 8B and 8C of Chenn’s.  In FIGS. 1, 2, 8B, and 8C of Chenn’s, the squiggly lines drawn on the extendable arm (37) symbolize that the extendable arm may be much longer than what is shown.  With enough length and a double ball joint, the camera module (13) of Chenn’s would enable imaging the handheld device while a user uses the handheld device as illustrated below.

    PNG
    media_image3.png
    794
    282
    media_image3.png
    Greyscale


Allowable Subject Matter
Claims 1, 3, and 4 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claim 1 is because the prior art of record fails to teach or suggest in combination the claim 1 limitation for a coupler, comprising: a mast without a hinge joint and having a first and second end, the first end coupled to and extending from a third side of the cavity; and a camera mount at the second end of the mast and configured to receive a camera, and oriented such that the camera is oriented to have a clear view of a person’s use of the handheld device when the camera is received in the camera mount, in combination with all other claim limitations in total.
The primary reason for allowance of claims 3 and 4 is because the prior art of record fails to teach or suggest in combination the claim 3 limitation for a handheld remote control device, comprising: a mast without a hinge joint and having a first and second end, the first end coupled to and extending from the second end of the body; a camera mount at the second end of the mast and configured to receive a camera, wherein the camera mount includes a base of the camera mount extending from the second end of the mast, and oriented such that the camera is oriented to have a clear view of a person’s use of the handheld device when the camera is received in the camera mount, in combination with all other claim limitations in total.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 4, filed January 19, 2021, with respect to the objection of the claim have been fully considered and are persuasive.  The objection of claim 3 as point 3(a) has been withdrawn. 
Applicant’s arguments with respect to claim(s) 6 have been considered but are moot in view of the new ground(s) of rejection.
As explained above, with a double joint and a long enough arm, although the camera module of Chenn’s may not be able to capture a clear view of a person’s use of the cellphone (handheld device), it would be able to photograph at least a portion of the cellphone while a user uses the cellphone.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299.  The examiner can normally be reached on MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852